DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 19 January 2022 (2) and 8 March 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  A copy of the non-patent literature document, 100,000 Why, 6th edition, Chemistry, HAN KAI-DE ET AL has not been provided.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta, U.S. Patent Application No. 2010/0327525, in view of Soules et al., U.S. Patent No. As to Claim 1, Shigeta teaches a playing card comprising a first layer (base paper) on which a suit and rank are printed in visible ink, paragraph 0023, noting that the cards can be used in playing a game.  Shigeta teaches a visible pattern printed on a surface of the card, paragraph 0032, noting that the pattern can be image inspected, and an intermediate layer arranged between a first and second layer, the intermediate layer having a dark color, which impedes the transmission of visible rays between first and second layers obscuring visibility of the suit and rank printed on the first layer, paragraph 0038, suggesting a configuration wherein the pattern is printed on a second layer with the intermediate layer between the first layer and the second layer.  The card is configured so that the rank and suit cannot be view through the card, paragraph 0038, noting black paper.  It follows that the suit and rank are not represented on the intermediate layer.  It would have been obvious to one of ordinary skill in the art to configure the card with a suit and rank printed visibly on a first layer, a pattern printed visibly on a second layer, and an intermediate layer between, as suggested, to provide a card having ordinary appearance and including a visibility impeding intermediate layer.  In view of the disclosure of printing rank and suit on the first layer and no disclosure of rank and suit printed elsewhere, the examiner finds that printing of the rank and suit and visible pattern is provided only on the first and second layers.  Shigeta, as modified, is silent as to the suit and rank being printed entirely with a substantially carbon free ink.  Soules teaches a laminated playing card having a suit and rank printed on a first layer and a pattern printed on a second layer, Col. 11, ln. 55-59 and see Figure 5 A-D.  The suit and rank may be printed entirely with a substantially carbon free ink, Col. 10, ln. 52-55, noting infrared permeable ink.  It follows that the printed suit and rank transmit infrared rays.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shigeta, as modified, with infrared permeable ink printed visible As to Claim 2, Soules teaches that the pattern may be printed conventionally, Col. 11, ln. 55-57.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shigeta, as modified, with a conventionally (visibly) printed pattern, as taught by Soules, to provide Shigeta, as modified, with a known substitute ink for the second layer.  Shigeta, as modified, discloses the claimed invention except for specifically indicating that the ink may contain carbon.  It would have been obvious to one of ordinary skill in the art at the effective filing date to select ink containing carbon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). It follows that visibility of the rank and suit from the surface of the second layer would be impeded based on impermeability as to infrared rays.  As to Claims 3 and 8, Soules teaches that an intermediate layer that impedes transmission of infrared rays to the surface of the second layer may be provided, Col. 12, ln. 34-37.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shigeta, as modified, with an intermediate layer impeding transmission of infrared rays, as taught by Soules, to provide Shigeta, as modified, with a known substitute intermediate layer.  As to Claim 4, Shigeta, as modified by Soules, is applied as in Claim 1, with the same obviousness rationale being found applicable.  Further, Shigeta teaches a set of shuffled playing cards shuffled by a machine, paragraph 0009.  It would have been obvious to configure each of the cards in the set as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St Regis Paper Co. v. Bemis Co., 193 As to Claim 5, Shigeta teaches that unique ID codes may be assigned to sets of shuffled playing cards, paragraph 0046.  As to Claim 7, Soules teaches that the playing card may be one of a plurality of playing cards of one or more decks of cards cut by a cutting machine from a base sheet formed of the first, second and intermediate layers, Col. 16, ln. 13-29.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the playing card from a base sheet to be cut by a cutting machine, as claimed and as taught by Soules, to provide Shigeta, as modified, with a known substitute card formation process.  Further, the examiner finds that the inventive playing card is the same as or is obvious in view of the playing card disclosed by the prior art.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta, as modified by Soules, as applied to claim 1 above, and further in view of Schubert et al. U.S. Patent Application No. 2005/0062226.  Shigeta, as modified, discloses a playing card having a first surface on which a suit and rank are printed entirely with a substantially carbon free ink, as discussed above.  Soules teaches that a card may be used to play a game on a table, Col. 2, ln. 23-24.  Soules teaches a card distributor (device for manually dealing) configured to withdraw a plurality of cards, including the playing card, one card at a time onto the game table, Col. 4, ln. 31-40, wherein the device may read a code on a surface of the playing card, which is printed in invisible ink, Col. 4, ln. 43-45.  It would have been obvious to one of ordinary skill in the art at .  
Response to Arguments
Applicant's arguments filed 10 March 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Soules does not disclose printing suit and rank on the first surface of a card with substantially carbon free visible ink, the examiner maintains the position that the disclosure by Soules that an intermediate layer may be included in addition to the first layer and that a code readable by infrared light may be applied on the intermediate layer does not overcome a rejection based on the disclosure by Soules of suit and rank printed in visible substantially carbon free ink on a first layer. 
.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Shigeta teaches a card including an intermediate layer intended to impede viewing visible printed matter on an opposite side of the card.  Soules teaches an additional feature, namely printed matter formed with ink which impedes viewing, from the opposite side, by infrared rays.  A person of ordinary skill in the art would have been motivated to consider the teaching of the references in combination to arrive at the claimed invention.  
In response to applicant’s arguments directed to Claims 4, 5, 6, and 8, the examiner maintains the position as expressed above.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        18 March 2022